Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Rogelio Bernal Sanchez, Appellant                     Appeal from the 188th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 42970-A).
 No. 06-17-00115-CR         v.                         Memorandum Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Rogelio Bernal Sanchez, pay all costs of this appeal.




                                                      RENDERED JANUARY 24, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk